Name: Commission Implementing Regulation (EU) 2016/1827 of 14 October 2016 amending for the 255th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: civil law;  international trade;  international affairs;  politics and public safety
 Date Published: nan

 15.10.2016 EN Official Journal of the European Union L 279/90 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1827 of 14 October 2016 amending for the 255th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 11 October 2016, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one natural person and to amend one entry from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2016. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) the following entry under the heading Natural persons is deleted: Nasir 'Abd-Al-Karim 'Abdullah Al-Wahishi (alias (a) Nasir al-Wahishi, (b) Abu Basir Nasir al-Wahishi, (c) Naser Abdel Karim al-Wahishi, (d) Nasir Abd al-Karim al-Wuhayshi, (e) Abu Basir Nasir Al-Wuhayshi, (f) Nasser Abdul- karim Abdullah al-Wouhichi, (g) Abu Baseer al-Wehaishi, (h) Abu Basir Nasser al-Wuhishi, (i) Abdul Kareem Abdullah Al-Woohaishi, (j) Nasser Abdelkarim Saleh Al Wahichi, (k) Abu Basir, (l) Abu Bashir). Date of birth: (a) 1.10.1976, (b) 8.10.1396 (Hijri Calendar). Place of birth: Yemen. Nationality: Yemeni. Passport No: 40483 (Yemeni passport number issued on 5.1.1997). Other information: Reportedly deceased in Yemen in Jun. 2015. Date of designation referred to in Article 7d(2)(i): 19.1.2010.; (2) the following entry under the heading Natural persons is amended as follows: Yazid Sufaat (alias (a) Joe, (b) Abu Zufar). Address: Taman Bukit Ampang, Selangor, Malaysia. Date of birth: 20.1.1964. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 10472263. National identification No: 640120-01-5529. Date of designation referred to in Article 2a (4) (b): 9.9.2003. is replaced by the following: Yazid Sufaat (alias (a) Joe, (b) Abu Zufar). Address: (a) Taman Bukit Ampang, Selangor, Malaysia (prevoius address) (b) Malaysia (in prison since 2013). Date of birth: 20.1.1964. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 10472263. National identification No: 640120-01-5529. Date of designation referred to in Article 7d(2)(i): 9.9.2003.